       Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDVIN RUSIS, HENRY GERRITS, PHIL                    1:18-cv-08434 (DAB)
 MCGONEGAL, and DAVID HO ENG,
 individually and on behalf of all other similarly
 situated individuals,

                Plaintiffs,
        v.

 INTERNATIONAL BUSINESS
 MACHINES CORP.

                Defendant.


  DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
                MOTION FOR ISSUANCE OF NOTICE
         Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 2 of 28


                                                TABLE OF CONTENTS

                                                                                                                                     Page


I.     FACTS ............................................................................................................................... 2
       A.         IBM’s Varying Businesses .................................................................................... 2
       B.         Employees Separate From IBM in a Wide Variety of Circumstances .................. 3
       C.         Named Plaintiffs .................................................................................................... 5
       D.         The Opt-Ins ............................................................................................................ 6
II.    PROCEDURAL HISTORY............................................................................................... 7
       A.         Plaintiffs’ Administrative Charges, Lawsuit, and Motion ..................................... 7
       B.         Arbitration Agreements and Proceedings .............................................................. 8
III.   LEGAL STANDARD........................................................................................................ 9
IV.    THE COURT SHOULD DENY PLAINTIFFS’ MOTION ............................................ 10
       A.         Claims of Putative Collective Cannot Be Adjudicated on Common Proof ......... 10
                  1.         Plaintiffs’ Claims Require Individual Determinations ............................ 10
                             (a)         Individual Determinations Related To Voluntary
                                         Separations ................................................................................... 11
                             (b)         Individual Determinations Related to Persons Asked to
                                         Relocate........................................................................................ 12
                             (c)         Individual Determinations Related to For-Cause
                                         Terminations ................................................................................ 13
                             (d)         Individual Determinations Related to Resource Actions ............. 14
                  2.         Plaintiffs Have Not Met Their Burden..................................................... 15
       B.         Notice Should Not Issue to Individuals Who Signed Arbitration
                  Agreements .......................................................................................................... 19
       C.         Plaintiffs’ Charges Do Not Encompass the Collective They Seek to Certify...... 23
V.     PLAINTIFFS’ PROPOSED NOTICE ............................................................................. 25
VI.    CONCLUSION ................................................................................................................ 25




                                                                   -i-
         Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 3 of 28



       In this case, four named Plaintiffs assert unrelated Age Discrimination in Employment

Act (“ADEA”) claims against IBM. Edvin Rusis and Henry Gerrits worked in different

businesses and were terminated in different resource actions, IBM’s term for a reduction-in-

force. Philip McGonegal was not terminated. He retired rather than relocate, but now claims

that IBM constructively discharged him. David Eng was terminated for poor performance. A

joint trial of Plaintiffs’ claims would be inefficient. It would require the jury to attempt to

compartmentalize evidence and render verdicts for each Plaintiff based only on the evidence

applicable to him, leading to confusion and unfair results. These challenges to efficiency and

fairness are all the more acute in view of the claims of the 68 additional individuals for whom

Plaintiffs have already filed consent forms to participate in this case (the “Opt-Ins”). Among this

group of disparate claimants are an individual who retired even though his boss pleaded with him

not to, one who was fired for charging personal expenses to her company credit card, and another

who accepted a new job to avoid having to commute to an IBM office.

       Plaintiffs now seek relief that would compound these problems thousands of times over.

They ask permission to invite into this case every former IBM employee, over the age of 40, who

left the Company for any reason since July 2017. This group, totaling 12,855 people, would

include those who voluntarily left for other jobs, retired, were fired for gross misconduct, and

were separated in diverse resource actions involving varying decision-makers and business units.

       Court-facilitated notice, however, is permitted only if it would foster the “efficient

resolution in one proceeding of common issues of law and fact arising from the same alleged

discriminatory activity.” Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989). The

omnibus proceeding Plaintiffs request would not do so. Instead, their proposal would require

intensive examination of the facts and circumstances of each individual’s departure from IBM.



                                                  1
             Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 4 of 28



         Nor can Plaintiffs meet their burden of demonstrating that those whom they wish to invite

were “victims of a common policy or plan that violated the law,” Myers v. Hertz Corp., 624 F.3d

537, 555 (2d Cir. 2010), such that their claims may be adjudicated on “common proof,” Glatt v.

Fox Searchlight Pictures, Inc., 811 F.3d 528, 540 (2d Cir. 2016). The purported backbone of

Plaintiffs’ motion is not evidence, but an internet article. The Court should reject any attempt to

justify notice to several thousand putative plaintiffs based on a journalist’s partial depiction of

IBM. Beyond the article, Plaintiffs cite two IBM documents that do not even address workforce

policies or issues, and fifteen declarations from Plaintiffs and Opt-Ins that only demonstrate the

disparity among their claims and their wholesale lack of common proof. For these reasons, and

others developed below, the Court should deny Plaintiffs’ Motion.

I.       FACTS

         A.       IBM’s Varying Businesses

         IBM is a technology and innovation company that, in recent years, has transformed from

a provider of hardware, software, and services into a leader in cloud, cognitive, and digital

reinvention. (Daly Dec. ¶¶ 4-7.)1 The Company’s businesses offer products in emerging areas

such as cloud, artificial intelligence, blockchain and cybersecurity. (Id.)

         IBM is divided into distinct umbrella groups – each consisting of multiple subunits and

thousands of teams – that have evolved over time. (Daly Dec. ¶¶ 5-7.) In the past, IBM had a

Software Group that typically delivered on premises products via licensing agreements. (Id. at ¶

7.) Today, IBM has a Cloud and Cognitive Software group whose products are consumed in a

completely different model – “as a service” – using new technologies that were not pervasive

even five years ago. (Id.) Global Business Services (“GBS”) is IBM’s consulting business with



         1
          References to “[Name] Dec. ¶” are to the declarations IBM files together with this brief and the
declarations Plaintiffs submitted together with their motion.
                                                         2
         Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 5 of 28



three primary areas: Cloud Application Innovation, Cognitive Process Transformation, and

Digital Strategy. (Id. at ¶ 8) Global Technology Services (“GTS”) provides IT infrastructure

and platform services. (Id. at ¶ 9.) GTS has several subunits including Infrastructure Services

and Technical Support Services. (Id.) Systems is IBM’s hardware business, with Servers and

Storage Systems as its primary subunits. (Id. at ¶ 10.) Global Markets grew out of IBM’s Sales

& Distribution group, and is divided along geographic, industry, and brand lines. (Id. at ¶ 11.)

       Each group is managed separately with its own business model, competitive pressures,

markets, and industry environments. (Daly Dec. ¶ 12.) Each operates autonomously, under a

separate Senior Vice President, managing its own budget. (Id. at ¶¶ 13-14.) The subunits also

have separate General Managers and budgets. (Id.) Hiring and termination decisions are made

within the subunits, typically by managers below the subunits’ General Managers. (Id.)

       As technology and markets have changed, and IBM’s businesses have evolved to keep

up, the skills that each subunit needs from its employees have also changed dramatically. (Daly

Dec. ¶ 18.) Each group and subunit is responsible for anticipating where the respective business

markets are headed and for aligning employee skills to achieve future objectives and to remain

competitive in their respective markets. (Id. at ¶ 20.)

       B.      Employees Separate From IBM in a Wide Variety of Circumstances

       Since July 14, 2017, approximately 12,855 employees age 40 or over have separated

from IBM. (Harbol Dec. ¶ 4.) They reported to 6,337 different managers in 6,269 departments,

within 120 different business units in 14 umbrella groups. (Id. at ¶¶ 10-12.) Over 7,000 left

voluntarily (id. at ¶¶ 28-29), for reasons unique to each person. Of these, approximately 2,349

retired. (Id. at ¶ 29.) Opt-In Ronald Ragsdale told his manager that after 40 years it was “about

time” to retire, thanking the manager for “helping with [his] retirement.” (Bruemmer Dec. ¶ 13,

Ex. A.) Still others left to accept positions at other companies. (Harbol Dec. ¶ 28.)

                                                 3
         Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 6 of 28



       Some were terminated for cause. (Harbol Dec. at ¶¶ 30-33.) Approximately 179 were

terminated due to violation of IBM policies or gross misconduct. (Id. at ¶¶ 30, 32.) 844 others

were terminated for poor job performance, such as failing to meet sales objectives or failing to

develop necessary job skills. (Id. at ¶ 31.) Others abandoned their jobs. (Id. at ¶ 33.)

       Still other employees separated in one of over 65 different resource actions. (Harbol Dec.

¶ 27; Kennedy Dec. ¶ 11.) Whether to engage in a resource action was a decision that groups

and subunits made independently, based on their particular operating and financial needs and

challenges. (Daly Dec. ¶ 17 (reasons may include exiting a line of business, meeting financial

objectives, or addressing workforce imbalances).) For example, GTS has faced a market shift as

customers increasingly prefer automated services, and the group’s costs have risen as it works to

transform its business model. (Marx Dec. ¶¶ 10-13.) In late 2017, GTS anticipated difficulty

meeting 2018 financial targets, and its Vice President for Finance consulted with managers of

GTS business units and geographies to determine whether a resource action would help teams

meet the group’s challenges. (Id. at ¶¶ 13-18.) Those managers decided whether to participate

and the number of employees who would be selected from their respective areas. (Id.)

       If a group or subunit decided to engage in a resource action, local first- and second-line

managers decided which employees would separate. (Daly Dec. ¶ 17.) A manager might select

employees based on a determination that certain work could be eliminated or performed

elsewhere at the Company. (Kennedy Dec. at ¶¶ 8-9.) On the other hand, a manager might

determine that work would continue, but be spread out among the remaining employees in her

area. (Id. at ¶ 7.) In those instances, the manager would decide the group(s) of employees from

which selections would be made and then perform a comparative assessment among those

employees of their skills and performance, applying criteria that she identified and selected in

light of the department’s needs and objectives. (Id. at ¶¶ 5, 7; see, e.g., Burdge Dec. ¶ 11.)
                                                 4
            Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 7 of 28



        C.       Named Plaintiffs

        It is impossible to view Plaintiffs as appropriate representatives of the class to which they

are seeking to provide notice. They worked in different parts of IBM and separated under very

different circumstances. Rusis was among the lower-banded2 IT Management Consultants on his

team in the Cloud group. (Eger Dec. ¶ 20.) His manager concluded that lower-band employees

would be subject to a resource action, but higher-band employees would not because the team

could not function without them. (Id.) The manager selected Rusis because he did not have the

breadth or depth of skills as other employees at his band level. (Id. at ¶¶ 21-22.)

        Unlike Rusis, Gerrits was one of the highest-banded Global Commodity Managers on his

team in the Finance & Operations group. (Neumar Dec. ¶ 7.) His manager concluded that his

higher-banded employees would be subject to a resource action because they were

underperforming in leadership and transformative roles, such as proposing strategies for reducing

costs and influencing decisions by executives at IBM and suppliers. (Id. at ¶¶ 8, 14.) The

manager selected Gerrits based on a review of his performance in these areas. (Id. at ¶¶ 15-17.)

        Eng was not subject to a resource action. His first-line manager informed him that his

performance was unsatisfactory because he was not proficient with a proprietary IBM

technology necessary for his IT Specialist position. (Dkt. 47-7 (Eng Dec.) ¶ 5.) When Eng’s

performance did not improve, the Company terminated his employment. (Id. at ¶ 5.)

        McGonegal left IBM by choice after IBM relocated his first-line manager position from

Atlanta to Raleigh. (Dkt. 47-6 (McGonegal Dec.) ¶ 3.) While McGonegal had accepted a

relocation to Malaysia in the past, this time he elected to retire rather than accept a substantially

closer move. (Id. ¶¶ 2-4.)


        2
           IBM classifies its positions into bands. Non-executive bands range from 1 to 10, with 10 being the
highest level. (Daly Dec. ¶ 24.)
                                                         5
         Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 8 of 28



       D.      The Opt-Ins

       There are also substantial differences among the 68 Opt-Ins. They worked for different

managers, within different business units in different groups. (Compare Bruemmer Dec. with

Burdge Dec.) They held vastly different roles, ranging from front-line salesperson (Dkt. 47-13

(Lundy Dec.) ¶¶ 1, 3) and hardware technician (Bruemmer Dec. ¶¶ 7, 10) to high-level executive

(Dkt. 47-3 (Rodgers Dec.) ¶ 4). Their ages vary. Plaintiffs’ declarants, for example, range from

42 years old to 66. (Dkt. 47-9 (Miller Dec) ¶ 2; Lundy Dec. ¶ 4.) Likewise, their managers’

ages vary. (Cohen Dec. ¶ 3 (73 years old); Joyner Dec. ¶ 3 (42 years old).)

       Critically, the Opt-Ins left the company for a wide range of reasons. For example, IBM

fired Arlene Franceschi and James Rash for misconduct. Franceschi used her corporate credit

card for personal travel while on leave. (Wood Dec. ¶¶ 8-18.) Rash submitted nearly $30,000 in

improper reimbursement requests. (Taylor Dec. ¶¶ 10-14.) On the other hand, David Reid

simply retired, even after his 73-year-old manager pleaded with him to stay because he needed

Reid’s skills. (Cohen Dec. ¶ 7.)

       Meanwhile, Yong Han left when IBM discontinued technology that he supported.

(Lipner Dec. ¶¶ 10-15.) But when there was a surplus of System Service Representatives in

Ronald Ragsdale’s business unit, IBM attempted to transfer him to another unit, offering training

so that he could assume work that contractors previously performed. (Bruemmer Dec. ¶¶ 7-11.)

Ragsdale opted to retire rather than complete the training. (Id. at ¶¶ 12-13.) And Gabriele

Avzardel happily enrolled in an early retirement program, even hand-picking his 55-year-old

successor, but later became disgruntled when he learned that his service with an international

affiliate did not count towards retirement benefits. (Heneghan Dec. ¶¶ 10-13.)

       Brian Miller quit because he was unwilling to relocate from California to Illinois. (Miller

Dec. ¶¶ 2-3.) But Amanda Travis quit because she was unwilling to report to an IBM office in

                                                6
            Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 9 of 28



greater Austin, where she already lived. (T. Cook Dec. ¶¶ 7-9.) Sonali Bailey agreed to relocate

but changed her mind when she secured a position with a competitor. (Joyner Dec. ¶¶ 8-12.)

        Jim Lundy was separated because he did not meet sales quotas after his accounts were

restructured, a change he described as unwelcome. (Lundy Dec. ¶¶ 4-5; Jannetta ¶¶ 7-10.)

Jennifer Holloway was also separated because she could did not meet her quotas, but she had

informed her manager that she was excited to be reassigned to larger accounts. (Kropf Dec.

¶¶ 10-13.) Yet other Opt-Ins left the company in separate resource actions, each grounded in the

needs of their particular organizations and based upon unique selection criteria. (Spector Dec.

¶¶ 12-13 (Cheryl Hart selected because her performance was weaker than her peers’); Burdge

Dec. ¶¶ 11-13 (John Silling selected because of low client demand); Clevenger Dec. ¶¶ 13-14

(Ryan Mount selected because he was on temporary rotational assignment and his permanent

organization had been reorganized); Dkt. 47-10 (Johnson Dec.) ¶ 8 (low volume of work); Dkt.

47-8 (Haupt Dec.) ¶ 8 (did not know particular coding language).)

II.     PROCEDURAL HISTORY

        A.       Plaintiffs’ Administrative Charges, Lawsuit, and Motion

        Between May and July 2018, Plaintiffs Rusis and Gerrits filed separate charges of age

discrimination with the EEOC. (Marshall Dec. ¶¶ 3-4, Ex. A-B.) They claimed that the

Company was “laying off” older workers disproportionately to younger workers, without hiring

the older workers into open positions. (Id.)3 Plaintiff Eng also filed a charge, but he alleged race

and national origin, not age, discrimination. (Id. at ¶ 5, Ex. C.)




        3
          Plaintiffs’ counsel assert that Plaintiff McGonegal also submitted a charge to the EEOC. However, what
they claim is McGonegal’s charge has no charge number and IBM has no record of receiving it. In any event, it is
materially identical to Rusis’s and Gerrits’s charges. (Marshall Dec. at ¶ 6, Ex. D.)
                                                        7
             Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 10 of 28



         Plaintiffs filed a complaint on September 17, 2018, and an amended complaint on

December 11, 2018. (Dkt. 1; Dkt. 11.) They filed their initial Motion for Issuance of Notice on

January 17, 2019, but the Court denied it without prejudice pending mandatory mediation. (Dkt.

27.) The mediation was unsuccessful, and on May 6, 2019, Plaintiffs filed the instant motion. It

requests permission to distribute notice to a collective of “all IBM employees over forty (40)

years of age whose employment separated (either because of layoff, discharge, or potential

constructive discharge (i.e. resignation)) since July 14, 2017.” (Dkt. 47 (“Mot.”) 2.)

         B.       Arbitration Agreements and Proceedings

         Plaintiffs’ proposed notice group includes at least 3,500 individuals who signed

agreements to arbitrate ADEA claims. (Kennedy Dec. ¶¶ 13-14; Harbol Dec. ¶¶ 36-37.) Each

acknowledged that their agreement was in exchange for “good and valuable consideration,” that

they were signing “voluntarily” and “without any threats, coercion or duress,” and they received

“adequate time to consult with a lawyer or other advisor of [his or her] own choosing.”

(Kennedy Dec. ¶ 14, Ex. A at 24, Ex. B at 23, Ex. C at 25, Ex. D at 25.)

         In their Complaints and original motion, Plaintiffs did not challenge enforceability of the

arbitration agreements. To the contrary, Plaintiffs’ counsel invoked arbitration rights on behalf

of 64 individuals within the scope of the proposed collective by filing demands under their

agreements. (Mot. 14.) Plaintiffs now assert, however, that they will challenge the agreements,

borrowing heavily from the position advanced by separate plaintiffs in Estle et al v. IBM Corp.,

1:19-cv-02729-PGG (S.D.N.Y. Mar 27, 2019).4




         4
          The Estle case was initially filed as a “related case”, but this Court declined the case as not related. IBM
has requested permission from the Estle court to move to dismiss the case in its entirety. (Marshall Dec. ¶ 8, Ex. F.)
                                                          8
             Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 11 of 28



III.     LEGAL STANDARD

         The ADEA prohibits age discrimination. See 29 U.S.C. § 623(a)(1). It incorporates Fair

Labor Standards Act enforcement provisions, which allow plaintiffs to bring claims on behalf of

themselves and similarly situated employees. See 29 U.S.C. §§ 216(b) & 626(b). Under these

provisions, “courts have discretion, in appropriate cases, to . . . facilitat[e] notice to potential

plaintiffs.” Hoffmann-La Roche, 493 U.S. at 169. Notice may be appropriate where the judicial

system would “benefit[] by efficient resolution in one proceeding of common issues of law and

fact arising from the same alleged discriminatory activity.” Id. at 170. To justify notice,

plaintiffs must show that they and potential opt-ins “were victims of a common policy or plan

that violated the law,” Myers, 624 F.3d at 554 (citation omitted), such that their claims may be

adjudicated on “common proof.” Glatt, 811 F.3d at 540; cf. Abdu-Brisson v. Delta Air Lines,

Inc., 239 F.3d 456, 466 (2d Cir. 2001) (noting that age discrimination cases are “fact-intensive,”

and the pretext question in particular demands “a case-by-case approach”) (citation omitted).5

         The plaintiff’s burden on a motion for notice cannot be satisfied by “unsupported

assertions.” Myers, 624 F.3d at 555. A plaintiff must provide “actual evidence.” Prizmic v.

Armour, Inc., 2006 WL 1662614, at *2 (E.D.N.Y. June 12, 2006); see also D’Anna v. M/A-

COM, Inc., 903 F. Supp. 889, 894 (D. Md. 1995) (“[b]road and vague” allegations of class-wide

discrimination are insufficient); Roberts v. Target Corp., 2013 WL 5256867, at *3 (W.D. Okla.

Sept. 17, 2013) (“amorphous allegations” of “plan to purge the [d]efendant’s older employees”



         5
           To succeed on a substantive ADEA claim, a plaintiff “must prove that age was the ‘but-for’ cause” of an
adverse employment action. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009). Initially, to establish a prima
facie case, the plaintiff must show that she: (1) is in the protected age group, (2) is qualified for the position, and
(3) experienced an adverse employment action (4) under circumstances giving rise to an inference of discrimination.
See Graves v. Deutsche Bank Sec., Inc., 548 F. App’x 654, 655-56 (2d Cir. 2013). If the plaintiff makes a prima
facie case, and the employer articulates a legitimate, nondiscriminatory reason for its actions, the plaintiff must then
prove that the “proffered reason was a pretext for discrimination.” Delaney v. Bank of Am. Corp., 766 F.3d 163, 168
(2d Cir. 2014) (citation omitted). The “plaintiff at all times bears the ultimate burden of proof.” Allen v. A.R.E.B.A.
Casriel, Inc., 2017 WL 4046127, at *12 (S.D.N.Y. Sept. 12, 2017) (citation omitted).
                                                           9
             Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 12 of 28



not enough). Issuing notice in the absence of the required showing risks “unduly burden[ing]”

the employer with “a frivolous fishing expedition conducted by plaintiff at the employer’s

expense.” Prizmic, 2006 WL 1662614, at *2 (quoting D’Anna, 903 F.Supp. at 893-94).6

         Cases involving “very fact-specific inquiries . . . are not susceptible to a similarly-situated

person analysis.” Cowell v. Utopia Home Care, Inc., 2016 WL 4186976, at *6 (E.D.N.Y. Aug.

8, 2016) (citation omitted). Notice is inappropriate if the substance of the plaintiffs’

discrimination claims is “different from the claims of other potential plaintiffs.” Perrin v.

Greece Cent. Sch. Dist., 2005 WL 2293590, at *2 (W.D.N.Y. Sept. 20, 2005). Likewise,

potential plaintiffs are not similarly situated if there are material differences in their employment

circumstances, such as the reasons for termination or decision-makers involved. See Roberts,

2013 WL 5256867, at *4 (no “common denominator” between employees who worked at

“different [locations] in different states, had different supervisors, . . . were at different levels”

and were separated for different reasons); Duffy v. Sodexho, Inc., 2006 WL 3025958, at *3 (E.D.

Pa. Oct. 20, 2006) (no “identifiable factual nexus” where “selection decisions [were] made by a

local hiring manager”) (citation omitted).

IV.      THE COURT SHOULD DENY PLAINTIFFS’ MOTION

         A.       Claims of Putative Collective Cannot Be Adjudicated on Common Proof

                  1.       Plaintiffs’ Claims Require Individual Determinations

         Fundamentally, the Court should deny Plaintiffs’ request that it authorize notice because

they have presented no evidence that they and potential opt-ins “were victims of a common

policy . . . that violated the law,” Myers, 624 F.3d at 555, or that their claims could be

adjudicated by “common proof,” Glatt, 811 F.3d at 540. To the contrary, Plaintiffs rely on


         6
           See also Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941,945 (W.D. Ark. 2003) (“It would be a
waste of the Court’s and the litigants’ time and resources to notify a large and diverse class only to later determine
that the matter should not proceed as a collective action because the class members are not similarly situated.”).
                                                          10
        Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 13 of 28



disparate legal theories, everything from constructive discharge and pretextual terminations, to

discriminatory layoffs and retaliation. See, e.g., Camp v. Lockheed Martin Corp., 1998 WL

906915, at *2-3 (S.D. Tex. Apr. 23, 1998) (plaintiff who claimed he was forced to retire was not

similarly situated to employees who “chose to retire” or “resigned to accept other employment”).

Even within those varying theories, collective adjudication would be impossible because putative

class members worked across IBM for different decision-makers, and, critically, left IBM for

individualized reasons and in individualized circumstances. See Roberts, 2013 WL 5256867, at

*4 (notice requires “the facts and the circumstances of the case illustrate that . . . the judicial

system would benefit by resolution of the common issues in one lawsuit.”) (quoting Hoffmann-

La Roche, 493 U.S. at 170).

                    (a)     Individual Determinations Related To Voluntary Separations

        For example, Plaintiffs’ notice group would include anyone over 40 who voluntarily left

the Company – anyone who retired or left to pursue other jobs or interests, or exited for any

other personal reason. (Mot. 22.) Plaintiffs apparently intend to argue that IBM constructively

discharged all of them. But this sort of claim requires a plaintiff to demonstrate that “her

employer deliberately sought to make her working conditions so intolerable that she had no

choice but to resign.” Miller v. Praxair, Inc., 408 F. App’x 408, 410 (2d Cir. 2010). That is an

inherently fact-intensive and individualized inquiry, not suitable for collective treatment. See,

e.g., Walker v. Mountain States Tel. & Tel. Co., 1988 WL 1000060, at *2 (D. Colo. Sept. 26,

1988) (denying conditional certification).

        To illustrate, Reid’s, Ragsdale’s, and Avzardel’s respective managers believed that they

happily retired after a career with IBM. See pp. 3, 6 supra. Litigation of their respective claims

would center on whether each belief was true. Indeed, Reid’s manager actively attempted to

convince him not to retire. See p. 6 supra; Miller, 408 F. App’x at 410 (no constructive

                                                   11
        Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 14 of 28



discharge where employer tried to convince plaintiff to stay). Whether any of these individuals –

or any other claiming constructive discharge – secretly toiled under “intolerable” conditions is

something that cannot be determined by common proof. See Walker, 1988 WL 1000060, at *2.

                   (b)     Individual Determinations Related to Persons Asked to Relocate

       Plaintiffs’ notice group would also include all individuals who left IBM when asked to

relocate. It is unclear whether Plaintiffs contend that these individuals were constructively

discharged or that relocation is an adverse employment action in and of itself. See Fahrenkrug v.

Verizon Servs. Corp., 2015 WL 13021890, at *13 (N.D.N.Y. May 14, 2015) (describing the fact-

specific inquiry as to whether relocation is an adverse action), aff’d, 652 F. App’x 54 (2d Cir.

2016). Either way, there are material differences among these departures, and the Court’s

conclusions as to any one individual would have no bearing on anyone else.

       For instance, Plaintiff McGonegal previously accepted an assignment in Malaysia, but

now claims that a relocation from Georgia to North Carolina was intolerable. See p. 5 supra; see

also Cherchi v. Mobil Oil Corp., 693 F. Supp. 156, 163 (D.N.J.) (employee who previously

accepted relocation could not show that relocation was constructive discharge), aff’d, 865 F.2d

249 (3d Cir. 1988). Travis quit when IBM asked her to report to an office in her own town. See

pp. 6-7 supra; see also Singer v. Denver Sch. Dist. No. 1, 959 F. Supp. 1325, 1334 (D. Colo.

1997) (transfer that would add time to commute not constructive discharge). And other

individuals initially agreed to relocate, only to change their minds for different stated reasons.

See p. 7 supra; see also Moore v. West, 2002 WL 449794, at *5 (S.D. Ind. Jan. 25, 2002) (no

adverse action where plaintiff agreed to relocate). Gates accepted an offer expressly conditioned

on relocation, and then blamed his spouse when later refusing to relocate. See C. Cook Dec. ¶¶

6-13; see also Moulton v. Gates, 292 F. App’x 829, 831 (11th Cir. 2008) (no adverse action

where plaintiff “applied for and was accepted” to position but did not report).

                                                 12
        Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 15 of 28



       Further, the individuals asked to relocate worked in different groups under different

managers, and whether any could raise a credible inference of discrimination would turn on

different facts. McGonegal and Miller each assert that younger employees on their teams were

not required to relocate. (McGonegal Dec. ¶ 7; Miller Dec. ¶ 6.) Whether those individuals are

true comparators could not be answered with common proof, nor could whether IBM had

legitimate reasons for treating the alleged comparators differently. See Fahrenkrug, 2015 WL

13021890, at *18 (no discrimination where individuals not asked to relocate were not appropriate

comparators); Royster v. Laurel Highlands Sch. Dist., 994 F. Supp. 2d 701, 710 (W.D. Pa.)

(“Determining whether [a supposed comparator] is ‘similarly situated’ to another individual is a

case-by-case, fact-intensive inquiry.”) (citation omitted), aff’d, 595 F. App’x 105 (3d Cir. 2014);

see also Lusardi v. Xerox Corp., 118 F.R.D. 351, 376 (D.N.J. 1987) (collective treatment

inappropriate where “pretext will turn on the circumstances of the individual class members”).

                   (c)     Individual Determinations Related to For-Cause Terminations

       Plaintiffs’ notice group also includes individuals terminated for cause. Whether any such

termination was a pretext for discrimination would also turn on individual inquiries. See

DeMarco v. Holy Cross High Sch., 4 F.3d 166, 171 (2d Cir. 1993) (“pretext inquiry . . . normally

focuses upon factual questions such as whether the asserted reason . . . comports with the

defendant’s policies and rules, whether the rule applied to the plaintiff has been applied

uniformly, and whether the putative non-discriminatory purpose was stated only after the

allegation of discrimination”). Opt-Ins terminated for misconduct are illustrative. Rash’s claim

that his termination (by one set of decisionmakers) for submitting improper reimbursements was

pretext would involve facts unique to him. Franceschi’s claim that her termination (by a

different set of decisionmakers) was not really grounded in her unauthorized use of a company

credit card would involve a separate set of facts. See p. 6 supra; see also Lusardi, 118 F.R.D. at

                                                13
             Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 16 of 28



376. And Rodgers’ claim that her termination from an executive position was actually

retaliation for her complaints (Rodgers Dec. ¶ 20), as opposed to her misrepresentations to an

internal auditor (Welsh Dec. ¶ 14), would involve yet another set of facts.

         The same holds for those terminated for poor performance. Eng’s managers terminated

him from his IT Specialist position when he failed to demonstrate proficiency on a technology

platform. See p. 5 supra. But Lundy and Holloway were salespeople in Global Markets – each

reporting to different managers – who were separated after failing to meet sales quotas. See p. 7

supra. And even among the two of them, the Court would need to make separate assessments of

(among other things) their respective managers’ assignments of accounts and quotas, their

particular performances against quotas, and the relative treatment of similarly situated, younger

employees. See Duffy, 2006 WL 3025958, at *3 (no “identifiable factual nexus” to bind claims

premised on decisions of different managers).

                      (d)       Individual Determinations Related to Resource Actions

         Finally, Plaintiffs’ notice group would include persons separated in over 65 different

resource actions. See p. 4 supra. Each action was distinct, with a decentralized selection process

and individuals chosen for reasons specific to their line managers’ respective assessments of

their particular business’ needs and self-determined factors. See id. Whether these distinct

decisions were discriminatory cannot be determined on common proof. See Duffy, 2006 WL

3025958, at *3 (finding no “identifiable factual nexus” where selection decisions were “made by

a local hiring manager”); Lusardi, 118 F.R.D. at 356 (decertifying where 65 reductions were

“implemented and managed at the local level [and] differed not only from organization to

organization but also from manager to manager, as well as from RIF to RIF”).7


         7
           The court in E.E.O.C. v. MCI Int'l, Inc., 829 F. Supp. 1438 (D.N.J. 1993) aptly described the sort of
putative collective action class that Plaintiffs seek in this case:
                                                         14
          Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 17 of 28



                2.       Plaintiffs Have Not Met Their Burden

         Plaintiffs acknowledge that there are “differences” among the many thousands of people

to whom they would send notice, and each claim would “focus . . . on the specific facts related to

that individual.” (Mot. 17-18.) Not surprisingly, therefore, Plaintiffs have failed to meet their

burden to present “actual evidence,” Prizmic, 2006 WL 1662614, at *2, that notice recipients

were “victims of a common policy or plan that violated the law,” Myers, 624 F.3d at 554, such

that their claims could be adjudicated on “common proof.” Glatt, 811 F.3d at 540.

         At best, Plaintiffs vaguely assert that they would “likely rely on common evidence” in

adjudicating individual claims. (Mot. 17 n.29.) But Plaintiffs’ purported main support is an

internet article: one author’s subjective critique of IBM’s efforts to strengthen and transform the

Company in a rapidly changing technology market. (Id. at 3-6.) As Plaintiffs themselves should

concede, the article is not evidence. (Id. at 13 n.27 (quoting Boice v. M+W U.S., Inc., 130 F.

Supp. 3d 677, 687 n.7 (N.D.N.Y. 2015) for the proposition that “averments in support of a

Motion for Conditional Certification must be based on personal knowledge”).).

         In any event, the article’s various contentions do not spell out any discriminatory policy

or plan, much less one that could bind together the sprawling collective Plaintiffs wish to certify.

There is nothing discriminatory, for example, about a company shifting its focus to emerging

technologies. See Martino v. MCI Commc’ns Servs., Inc., 574 F.3d 447, 454 (7th Cir. 2009)

(“choosing to let someone go because they have an obsolete skill set” not discriminatory). Nor is



                What is seen here is “a monster that no one can deal with, made with a lot of
                individual people with specific grievances” . . . There is no single, company-
                wide action but, rather, layoffs by various supervisors of persons, on an
                employee by employee basis, of widely disparate ages, salaries, and positions
                over a two year period of time. The factual and/or employment setting of each
                person’s layoff is different, many varying questions of law are raised, and the
                defenses posited are individual to each or small groups of those persons.
Id. at 1446.
                                                       15
        Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 18 of 28



there anything discriminatory about reducing headcount to meet reduced budgets, see Martinez v.

N.Y.C. Transit Auth., 672 F. App’x 68, 70 (2d Cir. 2016) (RIF necessitated by budget shortfall

was non-discriminatory reason for layoffs), or managing underperforming employees, see

Chukwurah v. Stop & Shop Supermarket Co. LLC, 354 F. App’x 492, 495 (2d Cir. 2009)

(termination for “poor performance” non-discriminatory). Nor is there anything discriminatory

about asking employees who formerly worked from home to report to a company office, see

Fahrenkrug, 2015 WL 13021890, at *16 (desire to have employees “side-by-side sharing job

knowledge” was legitimate reason for relocation), or increasing entry-level hiring to build a

talent pipeline, see In re W. Dist. Xerox Litig., 850 F. Supp. 1079, 1089 (W.D.N.Y. 1994) (not

discriminatory “to maintain a ‘pipeline’ of future . . . talent” during a reduction in force);

Crawford v. Dep’t of Investigation, 324 F. App’x 139, 142 (2d Cir. 2009) (hiring of entry-level

employees during a RIF not discriminatory standing alone); Conway v. Allstate Ins. Co., 2016

U.S. Dist. LEXIS 147921, at *11-12 (N.D. Ill. Oct. 26, 2016) (same).

       Nevertheless, Plaintiffs specifically invoke the article’s claim that IBM made a

“systematic effort to ‘correct seniority mix’” (Mot. 3), referencing an IBM document that uses

the term “seniority mix.” To begin with, the document described hiring efforts related to one

position (offering manager) within one IBM group (Hybrid Cloud). (Hughson Dec. ¶¶ 4-5, 8.)

A comment about hiring into a single position in a single IBM group is not evidence of a

common policy or plan. Brooks v. BellSouth Telecomm., Inc., 164 F.R.D. 561, 567 (N.D. Ala.

1995) (denying notice; no “connection” between “five year plan” for department where plaintiff

did not work and alleged discrimination), aff’d sub nom. 114 F.3d 1202 (11th Cir. 1997).

       More fundamentally, the comment at issue is not in the least bit discriminatory. Black-

letter law holds that it is not discriminatory to make personnel decisions based on “seniority” or

any factor “other than the employee’s age.” Hazen Paper Co. v. Biggins, 507 U.S. 604, 609

                                                  16
        Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 19 of 28



(1993). Here, the group at issue concluded that it did not have the right mix of inexperienced

and experienced offering managers to operate efficiently, maintain a talent pipeline, and keep

costs down (Hughson Dec. ¶¶ 11-15), undeniably nondiscriminatory objectives.

       Beyond their internet article, Plaintiffs cite two IBM documents. (Mot. 6.) Neither

relates to personnel matters. The first is a marketing document – created in 2006 by IBM’s

United Kingdom affiliate – describing consulting services that the affiliate offered to customers.

(Marshall Dec. ¶ 7 Ex. E.) On its face, it has nothing to do with IBM’s internal workforce

practices. Moreover, the document does not even remotely suggest age bias. Rather, it

addresses strategies for IBM UK clients to engage and retain workers past their retirement age.

(Id. at 2 (“When [older workers] go, they take their skills and their knowledge with them, and the

organization they’ve left behind is much the poorer.”)); Brooks, 164 F.R.D. at 567 (disregarding

“decade old” document and finding it “disingenuous” to assert that document “address[ing] the

changing work force” was “evidence of an overarching policy of discrimination”).

       The second IBM document is a blog post about a seminar for clients on marketing to

procurement officers and managing employees from the “millennial” generation. (Baird Dec.

¶ 13.) Again, this document has nothing to do with IBM’s personnel practices, much less is it

evidence of animus toward older works. See Roberts, 2013 WL 5256867, at *3-4 (plaintiff could

not demonstrate plan to discriminate based on “marketing strategy” and other “amorphous”

allegations); Fernandez v. Sharp Mgmt. Corp., 2016 WL 5940918, at *3 (S.D.N.Y. Oct. 13,

2016) (marketing materials not evidence of employment policies sufficient to demonstrate

common policy or plan); cf. Duffy, 2006 WL 3025958, at *3 (“mere speculation” to conclude

from publication listing objectives including “revitalizing our management teams with younger

people” that “[d]efendant therefore systematically discriminated against older workers”).



                                                17
         Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 20 of 28



        Plaintiffs’ only other evidence is the set of 15 declarations from Plaintiffs and Opt-Ins.

(Mot. 3 (Plaintiffs “expect to show that these individual decisions were part of a concerted trend

and conscious decision to reduce the number of older employees in IBM’s workforce”).) As

detailed above, the declarations only illustrate that the declarants’ claims cannot be tried

together. See Brown v. Barnes & Noble, Inc., 252 F. Supp. 3d 255, 266 (S.D.N.Y. 2017) (“[T]he

mere existence of a certain number of plaintiffs, covering a sufficiently widespread geographic

area, should not be . . . legally sufficient . . . to find that plaintiffs are similarly situated across the

nation absent actual evidence of a link between plaintiffs and those across the nation.”) (citations

omitted); Gallender v. Empire Fire & Marine Ins. Co., 2007 WL 325792, at *1 (S.D. Miss. Jan.

31, 2007) (declarations of terminated employees alleging they were replaced by younger workers

did not show a company plan or policy); D’Anna, 903 F. Supp. at 894 (identifying other

employees who were terminated not sufficient to show they were similarly situated).

        Plaintiffs’ cited cases do not excuse their wholesale lack of evidence in support of their

sweeping proposed collective. Those cases (Mot. 13-18) establish only that, on other facts,

courts have granted conditional certification and authorized notice. None supports the sweeping

notice that Plaintiffs seek here. For example, in Rodolico v. Unisys Corp., 199 F.R.D. 468, 483

(E.D.N.Y. March 30, 2001), the court conditionally certified a collective of employees who

performed the same basic function in a single facility and who were laid off on the same date in

the same reduction-in-force. See also Hyman v. First Union Corp., 982 F. Supp. 1, 3 (D.D.C.

1997) (collective limited to individuals with “similar job responsibilities” from single region who

were separated in two RIFs in short succession); Schwed v. Gen. Elec. Co., 159 F.R.D. 373, 375-

77 (N.D.N.Y. 1995) (collective limited to employees in single department at a single location in

a single RIF); Abrams v. Gen. Elec. Co., 1996 WL 663889, *2 (N.D.N.Y. Nov. 4, 1996) (single

RIF in single location); Sperling v. Hoffmann-La Roche, Inc., 118 F.R.D. 392, 395 (D.N.J.)

                                                    18
             Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 21 of 28



(single RIF); Krueger v. New York Tel. Co., 1993 WL 276058, at *2 (S.D.N.Y. July 21, 1993)

(disparate impact case challenging ranking criteria applicable to all class members).

         Nor do Plaintiffs find support in Heath v. Google Inc., 215 F. Supp. 3d 844 (N.D. Cal.

2016). In Heath, a failure-to-hire case, the court rejected a plaintiff’s request to expand the class

definition to include all candidates who submitted applications, reasoning that doing so would

add individuals who were not qualified for the positions, and thus were not similarly situated to

the presumably qualified plaintiffs who received interviews. Id. at 855-58.8 Likewise, Plaintiffs’

reliance on Frank v. Capital Cities Commc’ns, Inc., 1983 WL 643 (S.D.N.Y. Oct. 11, 1983), is

unavailing. That case was decided without the last 35 years of guidance from the Supreme Court

and Second Circuit in Hoffman, Myers, and Glatt. With that guidance, courts should not be

willing, as the Frank court was, to reserve for trial the question of whether Plaintiffs’

“allegations of class discrimination have substance.” Id. at *2; compare Myers, 624 F.3d at 555

(“unsupported assertions” not sufficient); Guillen v. Marshalls of MA, Inc., 750 F. Supp. 2d 469,

480 (S.D.N.Y. 2010) (plaintiffs’ showing must be “based on some substance”).

         Accordingly, Plaintiffs’ Motion should be denied.9

         B.       Notice Should Not Issue to Individuals Who Signed Arbitration Agreements

         As to individuals who signed arbitration agreements, the Court should deny notice for an

additional reason: sending notice to them would be futile. The lead case in this area is In re

JPMorgan Chase & Co., 916 F.3d 494 (5th Cir. 2019), the only one from a U.S. Court of

Appeals. It holds that “district courts may not send notice to an employee with a valid arbitration




         8
            To the extent that Heath suggests that a collective should be certified notwithstanding the presence of
individualized issues, Mot. 18 n.30, it conflicts with the Second Circuit’s requirement that Plaintiffs demonstrate
that their claims may be adjudicated on the basis of “common proof.” Glatt, 811 F.3d at 540.
         9
           IBM will move at the appropriate time to dismiss the 68 Opt-Ins from this case because they are not
similarly situated.
                                                          19
        Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 22 of 28



agreement unless the record shows that nothing in the agreement would prohibit that employee

from participating in the collective action.” Id. at 501. As the court explained, courts have

discretion to issue notice where it would promote “efficient resolution in one proceeding of

common issues.” Id. at 502 (quoting Hoffmann-La Roche, 493 U.S. at 170). Sending notice to

“those who cannot ultimately participate in the collective,” does not serve that purpose. Id.

Instead, it “merely stirs up litigation,” something “flatly proscribe[d]” by the Supreme Court. Id.

       Plaintiffs seek precisely what the Supreme Court proscribes. They argue arbitration-

signers should receive notice so they are aware of their “ability to bring the claim, be it in court

or in arbitration, with willing counsel.” (Mot. 4 n.6.) But notice is not an appropriate vehicle for

Plaintiffs’ attorneys to solicit arbitration clients; doing so would “reach[] into disputes beyond

the ‘one proceeding.’” JPMorgan, 916 F.3d at 502 (quoting Hoffman-Laroche, 493 U.S. at 170);

see also Lanqing Lin v. Everyday Beauty Amore Inc., 2018 WL 6492741, at *4 (E.D.N.Y. Dec.

10, 2018) (denying notice where it would “waste . . . time and resources,” “risk . . . confusion,”

and cause flood of motions to compel arbitration); Hudgins v. Total Quality Logistics, LLC, 2017

WL 514191, at *4 (N.D. Ill. Feb. 8, 2017) (denying notice, citing “waste of resources” and “risk

[of] misleading”); Morangelli v. Chemed Corp., 2010 WL 11622886, at *3 (denying notice,

citing “disservice to judicial efficiency” and “prolong[ed] motion practice”).

       Under the JPMorgan framework, if there is a “genuine dispute” as to the “existence or

validity” of an agreement that would preclude an employee’s participation in a proposed

collective, the employer’s burden is to “show, by a preponderance of the evidence, the existence

of a valid arbitration agreement for that employee.” 916 F.3d at 502-03. The Court should

“permit submission of additional evidence, carefully limited to the disputed facts, at the

conditional certification stage.” Id. at 503. If the evidence shows that the employee has entered

into a valid arbitration agreement, the district court should not issue notice to that person. See id.

                                                 20
          Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 23 of 28



         Here, Plaintiffs acknowledge the subset of putative collective action members who signed

arbitration agreements. (Mot. 4 n.6 (“Plaintiffs’ counsel have filed arbitration demands for sixty-

four (64) individuals”).) In fact, thousands did so, in exchange for valuable consideration. See

Section II.B supra.10 Each agreement provides that “all legal claims or disputes between you

and IBM under the federal Age Discrimination in Employment Act” are to be resolved in “final

and binding arbitration.” (Kennedy Dec. ¶ 14, Ex. A-D.) Each also provides that the signatory is

“not entitled to serve or participate” in a collective action. Id.

         These agreements are enforceable. The Federal Arbitration Act “requires courts

rigorously to enforce arbitration agreements according to their terms.” Epic Sys. Corp. v. Lewis,

--- U.S. ---, 138 S. Ct. 1612, 1621 (2018) (internal quotes omitted); see also 14 Penn Plaza LLC

v. Pyett, 556 U.S. 247, 259 (2009) (“the ADEA does not preclude arbitration of claims”); Gilmer

v. Interstate/Johnson Lane Corp., 500 U.S. 20, 35 (1991) (no evidence that “Congress, in

enacting the ADEA, intended to preclude arbitration of claims”). Similarly, courts must

rigorously enforce agreements to arbitrate using “individualized rather than class or collective

action procedures.” Epic Sys., --- U.S. at ---, 138 S.Ct. at 1621; see also Lamps Plus, Inc. v.

Varela, --- U.S. ----, 139 S.Ct. 1407, 1412 (2019) (party may not be “compelled . . . to submit to

class arbitration unless there is a contractual basis for concluding that the party agreed to do so”)

(quoting Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 684 (2010)).

         For their part, Plaintiffs now suggest (Mot. 21 n.33) that the arbitration agreements are

invalid under the Older Workers Benefit Protection Act (“OWBPA”), 29 U.S.C. § 626(f),

because IBM did not satisfy that act’s requirements for obtaining “a valid waiver of ‘any right or


          10
             As stated in Section IV.A above, IBM’s position is that the Court should deny Plaintiffs’ motion in its
entirety. Such a ruling would moot the Company’s argument here with respect to the portion of the proposed
collective who signed arbitration agreements. For that reason, IBM has not at this time submitted to the Court a list
of individuals who signed arbitration agreements or copies of executed agreements. To the extent that the Court
deems this necessary, the Company is prepared to supplement its evidentiary submission.
                                                         21
          Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 24 of 28



claim’ under the ADEA.” Id. (quoting 29 U.S.C. 626(f)(1)). Plaintiffs miss the mark. The

OWBPA imposes minimum requirements for the release of a substantive ADEA “right or

claim.” 29 U.S.C. § 626(f)(1)(A)-(H). Its requirements do not apply to waivers of the ADEA’s

procedural provisions. See 14 Penn Plaza, 556 U.S. at 259 (agreement to arbitrate did not waive

a “substantive right” under the ADEA). A collective action is a procedural mechanism. Like a

class action, it “alter[s] only how the claims are processed” leaving “parties’ legal rights and

duties intact and the rules of decision unchanged.” Shady Grove Orthopedic Assocs., P.A. v.

Allstate Ins. Co., 559 U.S. 393, 408 (2010). Accordingly, there is no substantive “right” to

adjudicate ADEA claims collectively, and the OWBPA does not apply to collective action

waivers. See McLeod v. Gen. Mills, Inc., 856 F.3d 1160, 1166 (8th Cir. 2017) (OWBPA

inapplicable to 29 U.S.C. § 216(b)); Horowitz v. AT&T Inc., 2018 WL 1942525, at *19 (D.N.J.

Apr. 25, 2018), clarified on den. of reconsid., 2019 WL 77306 (D.N.J. Jan. 2, 2019) (same).

         Plaintiffs also claim (Mot. 20-21) that JPMorgan is distinguishable, arguing that

plaintiffs there “conceded the validity of the arbitration agreement,” while here that is not so.

But as noted, JPMorgan establishes a framework, specifically for the conditional-certification

stage, for resolving “dispute[s] as to existence or validity” of arbitration agreements. JPMorgan,

916 F.3d at 502. IBM submits that the dispute here is not genuine.11 But in any event, for the

reasons described in JPMorgan, resolving issues of enforceability now is fully consistent with

Hoffman-Laroche.12


         11
             In their complaint and original notice motion, Plaintiffs did not allege or argue that putative class
members’ agreements were invalid. They did so only here, after the filing of Estle et al. v. IBM Corp., No. 19-cv-
02729 (S.D.N.Y. filed Mar. 27, 2019), in which separate plaintiffs and attorneys seek a declaratory judgment
invalidating class waivers so that they can pursue class arbitration. Further, Plaintiffs’ counsel waived their
enforceability arguments with respect to the 64 individuals (Mot. 4 n.6, 21 n.34) whom they represent in arbitration.
See Opals on Ice Lingerie v. Bodylines Inc., 320 F.3d 362, 368 (2d Cir. 2003) (“[I]f a party participates in arbitration
proceedings without making a timely objection to the submission of the dispute to arbitration, that party may be
found to have waived its right to object to the arbitration.”).
          12
             Plaintiffs argue (Mot. 20) that the “recent trend” is to address enforceability after notice. The bulk of
Plaintiffs’ cases pre-date JP Morgan, and the remainder are inapposite. See Camp v. Bimbo Bakeries USA, Inc.,
                                                          22
         Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 25 of 28



        C.       Plaintiffs’ Charges Do Not Encompass the Collective They Seek to Certify

        There is an additional reason that the Court should deny notice to putative class members

who did not separate in a resource action: Plaintiffs’ EEOC charges do not encompass their

claims. Before pursuing an ADEA collective action, a plaintiff must first file a timely charge

that describes “the nature and scope of the grievance” and provides “some indication that the

grievance affects a group.” Tolliver v. Xerox Corp., 918 F.2d 1052, 1054-58 (2d Cir. 1990)

(citing 29 U.S.C. § 626(d)). This administrative exhaustion requirement ensures the EEOC an

opportunity – before plaintiff files suit – to resolve the matter through “conciliation, conference,

and persuasion.” 29 U.S.C. § 626(d). A charge must contain enough detail to afford the EEOC

and employer a meaningful opportunity to “explore conciliation with the affected group.”

Tolliver, 918 F.2d at 1058 (emphasis added); see also Butts v. NYC Dep’t of Hous. Pres. & Dev.,

990 F.2d 1397, 1403 (2d Cir. 1993) (“boilerplate” and “vague, general allegations” are “quite

incapable of inviting a meaningful EEOC response”); EEOC v. Bloomberg L.P., 967 F. Supp. 2d

816, 852 n.26 (S.D.N.Y. 2013) (statement that claimant “believes that other women in similar

situations have also been demoted” was insufficient); Choi v. Chem. Bank, 939 F. Supp. 304, 312

(S.D.N.Y. 1996) (Batts, J.) (defendants cannot respond to “mere generalizations of misconduct”).

        Correspondingly, an individual may opt in to a collective only if she asserts “the same

discriminatory treatment” as the charge-filing plaintiff. Spector v. Bd. of Trustees of Cmty.-Tech.

Colleges, 2007 WL 4800726, at *11 (D. Conn. Dec. 27, 2007), aff’d, 316 F. App’x 18 (2d Cir.

2009) (non-filer could not rely on co-plaintiff’s charge; while the claims “share[d] some events

in common,” “the factual basis of their complaints [were] more different than alike”). Stated


2019 WL 1472586, at *3-4 (D.N.H. Apr. 3, 2019) (no “evidence suggesting that at least some potential members of
the collective are subject to enforceable arbitration agreements”); Mode v. S-L Distrib. Co., 2019 WL 1232855, at *4
(W.D.N.C. Mar. 15, 2019) (defendant simultaneously asked the court to enforce and void arbitration agreements).
Further, Bigger v. Facebook, Inc., 2019 WL 1317665 (N.D. Ill. Mar. 22, 2019) is subject to an interlocutory appeal.
Docket No. 17-cv-7753 (N.D. Ill. Apr. 17, 2019) (Dkt. 81).
                                                        23
          Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 26 of 28



differently, a charge alleging one discriminatory practice cannot support a collective complaint

alleging a wide range of discriminatory conduct. See, e.g., Holowecki v. FedEx. Corp., 644 F.

Supp. 2d 338, 351 (S.D.N.Y. 2009), aff’d, 382 F. App’x 42 (2d Cir. 2010) (charge claiming

“discriminatory application” of programs did not encompass retirees of individuals fired for

“act[ing] inappropriately”); Grant v. Morgan Guar. Tr. Co., 548 F. Supp. 1189, 1192 (S.D.N.Y.

1982) (charge challenging denied promotion did not support claims alleging “discrimination in

compensation, assignment, transfer, training and other terms”); see also Ulvin v. N.W. Nat. Life

Ins. Co., 943 F.2d 862, 865-66 (8th Cir. 1991) (charge alleging defendant “demoted and

subsequently fired” claimant did not encompass claims of coerced “early retirement”).

         Here, Plaintiffs’ EEOC charges do not support the sweeping collective that they now

propose. Eng’s charge did not even allege age discrimination. See, e.g., Burgess v. NYSE, 181

F. Supp. 2d 337, 339-40 (S.D.N.Y. 2002) (race discrimination claimant “never exhausted . . . the

newly alleged claims of age discrimination, disability discrimination and retaliation”). And

Rusis’s and Gerrits’s charges claimed only that IBM was “laying off” older employees

“disproportionately to younger workers and not hiring them for open positions.” See Section

II.A supra. Their charges did not hint or suggest class claims on behalf of individuals who had

not been laid off – persons who voluntarily retired or separated; or who quit rather than accepting

relocation; or whom IBM terminated for performance, misconduct, or other for-cause reasons.

Id.; cf. BLACK’S LAW DICTIONARY (10th ed. 2014) (defining “layoff” as a “reduction in force”

and the “termination of employment at the employer’s instigation . . . through no fault of the

employee”). Accordingly, the charges cannot support notice to such individuals.13 See Ulvin,

943 F.2d at 865-66; Holowecki, 644 F. Supp. 2d at 351; Grant, 548 F. Supp. at 1192.


         13
           IBM acknowledges that this Court is bound by Second Circuit law, but the Company respectfully
submits that the charges are insufficient to support any collective action. See, e.g., Kloos v. Carter–Day Co., 799
F.2d 397, 401 (8th Cir. 1986) (plaintiff must “allege class-wide age discrimination” or “claim to represent a class” );
                                                          24
          Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 27 of 28



V.       PLAINTIFFS’ PROPOSED NOTICE

         Because the Court should deny Plaintiffs’ motion, it does not need to reach issues related

to Plaintiffs’ proposed form of class notice. However, should the motion be granted, Plaintiffs’

request for approval to send notice by text message is inappropriate. See Brittmon v. Upreach,

LLC, 285 F. Supp. 3d 1033, 1044 (S.D. Ohio 2018) (text notice should not be approved “unless

[p]laintiff can show that notice by postal and electronic mail is insufficient”). Plaintiffs’

proposed form of notice is also deficient. For example, the notice does not inform potential opt-

ins of their right obtain their own counsel, see Anjum v. J.C. Penney Co., 2015 WL 3603973, at

*13-14 (E.D.N.Y. June 5, 2015), nor does it sufficiently inform potential opt-ins that they may

be compelled to appear for depositions or provide other information in discovery. Compare Dkt.

47-1 (“You may also be asked to be a witness or to provide evidence in this case”) (emphasis

added) with Salomon v. Adderley Indus., Inc., 847 F. Supp. 2d 561, 566 (S.D.N.Y. 2012)

(“[P]otential litigants should be advised of the possibility that opt-in plaintiffs may be required to

provide information, appear for a deposition, and/or testify in court”). Because of these and

other deficiencies, if the motion is granted, the Court should direct the parties to meet and confer

on notice content. See Pichardo v.Carmine’s Broadway Feast, Inc., 2016 WL 4379421, at *12

(S.D.N.Y. June 13, 2016).

VI.      CONCLUSION

         For the reasons stated above, Plaintiffs’ Motion for Issuance of Notice should be denied.




Naton v. Bank of CA, 649 F.2d 691, 697 (9th Cir. 1981) (charge must allege class-wide discrimination and that the
filers “intend[] to bring an action on behalf of themselves and others similarly situated”). Plaintiffs’ charges do not
assert that they represent a collective or intended to seek relief for others.
                                                          25
       Case 1:18-cv-08434-DAB Document 50 Filed 05/28/19 Page 28 of 28



Dated: May 28, 2019
New York, New York

                                    JONES DAY

                                    By /s/ Alison B. Marshall
                                    Matthew W. Lampe
                                    250 Vesey Street
                                    New York, New York 10281
                                    Tel: 212.326.3939
                                    Fax: 212.755.7306
                                    mwlampe@JonesDay.com

                                    Alison B. Marshall
                                    51 Louisiana Ave., N.W.
                                    Washington, D.C. 20001
                                    Tel: 202.879.3939
                                    Fax: 202.626.1700
                                    abmarshall@jonesday.com


                                    Attorneys for Defendant




                                     26
